     Case 5:18-cv-00680-JKP-RBF Document 52-2 Filed 10/03/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.                       §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §           CIVIL NO. SA-18-CA-680-FB
                                             §
CHIEF JOSEPH SALVAGGIO; ET AL.               §
                                             §
       Defendants.                           §


       ORDER ON CITY OF LEON VALLEY’S OBJECTIONS TO PLAINTIFFS’
                   SUBPOENAS AND MOTION TO QUASH

       After considering Defendant’s City of Leon Valley’s (“City”) Objections to Plaintiffs’

Subpoenas and Motion to Quash and responses therein, the Court hereby GRANTS Defendant

City’s Objections and Motion to Quash.

       SIGNED on this ___ day of _____________, 2018.




                                          _____________________________________
                                          U.S. DISTRICT JUDGE
